11-2234-cr
United States v. Gatlin

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 9th day of July, two thousand twelve,

Present:    PIERRE N. LEVAL,
            ROSEMARY S. POOLER,
            REENA RAGGI,
                        Circuit Judges.
_____________________________________________________

UNITED STATES OF AMERICA,

                                Appellee,

                          -v-                                              11-2234-cr

LAMONT MULLER, AKA DELL, AKA CUZ, MARCUS
COLVIN, JOSEPH ELLIS, LYNDON GORDON, AKA
PANAMA, JAVON PRAYLOU, AKA JOC, RODNEY
MORGAN, AKA RODNEY BARTON, AKA RED, WHEELER
JOHNSON, JERIMY ESCALERA, AKA DJ GADGET,
BENJAMIN GREGOR, GERJUAN TYUS, AKA CALI,
TIFFANY HARRIS, AMBER HARRIS, LETICIA GOOSBY,
AKA TIT, OWEN EDWARDS, AKA ED,

                                Defendants,

DONALD GATLIN, AKA JITT,

                        Defendant-Appellant.
_____________________________________________________
Appearing for Appellant:       Francis L. O’Reilly, O’Reilly & Shaw LLC, Southport, Conn.

Appearing for Appellee:        Sarah P. Karwan & Sandra S. Glover, Assistant United States
                               Attorneys, for David B. Fein, United States Attorney for the
                               District of Connecticut, New Haven, Conn.

      Appeal from a judgment of the United States District Court for the District of
Connecticut (Chatigny, J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

        Donald Gatlin appeals from his conviction, following a jury trial, on federal drug
charges. We assume the parties’ familiarity with the underlying facts, procedural history, and
specification of issues for review.

       Even if we assume, arguendo, that the testimony at issue here was improperly admitted,
we do not believe that the district court abused its discretion in refusing to grant Gatlin’s motion
for a mistrial.

        “A district court’s denial of a motion for mistrial is reviewed for abuse of discretion.”
United States v. Rodriguez, 587 F.3d 573, 583 (2d Cir. 2009). “Courts have the power to declare
a mistrial whenever, in their opinion, taking all the circumstances into consideration, there is a
manifest necessity for the act, or the ends of public justice would otherwise be defeated . . . .”
United States v. Klein, 582 F.2d 186, 190 (2d Cir. 1978) (omission in original) (internal
quotation mark omitted).

        Gatlin, however, provides no reason to think that the allegedly improper testimony at
issue required a mistrial in light of the substantial evidence of guilt cited by the government.
The district court’s specific instruction to the jury to “disregard” Agent Marchetti’s “opinion”
that Gatlin had in fact “consummate[d] a drug transaction” on April 3, 2009, only adds further
support to this conclusion. See United States v. Mussaleen, 35 F.3d 692, 695 (2d Cir. 1994).

       Accordingly, the judgment of the district court hereby is AFFIRMED.


                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                 2